DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 3 November 2021 has been entered.  
Applicant’s amendment to claim 1 has overcome the Drawing objection.  The Drawing objection is withdrawn.
Applicant’s cancellation of claim 8 has overcome the 35 USC § 112(b) rejection.  The 35 USC § 112(b) rejection is withdrawn.
Applicant’s arguments regarding the 35 USC § 103 rejections (pages 7-8) were fully considered and are persuasive.  However, upon conducting an updated search, an additional reference was found that teaches the newly added claim limitation.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 3 November 2021, the status of the claims is as follows: Claim 1 has been amended.  Claim 8 has been cancelled.
Claims 1-3 and 9-30 are pending.  Claim 20 has been withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 9, 11-17, 19, 21-23, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mombo-Caristan (US-5595670-A) in view of Wang et al. (US-6646225-B1) and Takimoto et al. (JP-2001071162-A, relying on the foreign version for drawings and provided English translation for written disclosure).
Regarding claim 1, Mombo-Caristan teaches a method for welding first and second components together (fig. 1, elements 40 and 42), the method comprising the acts of: after the placing of the first component on top of the second component (“joining,” column 7, line 49; fig. 13 shows a lap weld); welding the first and second components using a laser beam (fig. 13, sheets 42 and 40), wherein a number of welding pulses that are in each case interrupted by weld-free rest intervals in which the laser beam is switched off are produced by repeatedly turning the laser beam on and off (“duty cycles of pulsed lasers are generally lower than about 50%,” column 3, lines 63-64; duty cycle explained, column 3, lines 36-64), such that each welding pulse produces a local welding area (fig. 13, metal sheets 40 and 42 are welded together; Mombo-Caristan teaches a limit on the beam width such that                         
                            w
                            ≤
                            
                                
                                    P
                                
                                
                                    15
                                
                            
                            *
                            
                                
                                    
                                        
                                            10
                                        
                                        
                                            6
                                        
                                    
                                
                                
                                    
                                        
                                            P
                                        
                                        
                                            d
                                            e
                                            n
                                            s
                                            
                                                
                                                    min
                                                
                                                ⁡
                                                
                                            
                                        
                                    
                                
                            
                        
                    ), wherein individual ones of the respective welding areas produced by the welding pulses overlap (column 15, line 12).  Mombo-Caristan does not explicitly disclose producing a slit in the first component that runs through the first component, after the producing of the slit in the first component, placing the first component on top of the second component; wherein the laser beam is directed into a region of the slit during the welding such that each welding pulse melts walls that define the slit of the first component lateral to the walls of the slit with material of the second component to produce a respective local welding area, a width of the slit is smaller than a width of the respective local welding areas (although Mombo-Caristan does teach T-joins, column 4, line 33 and column 15, line 62).

Mombo-Caristan, fig. 13

    PNG
    media_image1.png
    567
    522
    media_image1.png
    Greyscale

However, in the same field of endeavor of laser lap welding, Wang teaches wherein the laser beam (laser beam 32, fig. 2) is directed into a region of the slit (fig. 2, slot 22) during the welding (fig. 2, laser 32 directed into slot 22) such that each welding pulse (relying on Mombo-Caristan for teaching a pulsed laser) melts walls that define the slit of the first component (upper surface, 20, of steel part 10, fig. 2) lateral to the walls of the slit with material of the second component (steel part 12, fig. 2) to produce a respective local welding area (“the second laser beam 32 is directed at the metal surface along one side or both sides of slot 22 at an energy level sufficient to melt the ferrous metal permitting it to flow into and fill slot 22,” column 3, lines 54-57; examiner is construing Wang’s “sides of slot 22” as the Applicant’s claimed walls; “This second laser beam is of sufficient energy and width to melt portions of the metal adjacent the slot,” column 1, lines 65-67; examiner is construing Wang’s teaching of melting metal adjacent to the slot as meeting the claimed limitation for lateral; “molten steel material from steel part 10 (or parts 10, 12 depending upon the depth of slot 22) has filled slot 22,” column 3, line 66- column 4, line 1; thus, Wang teaches that molten material can come from both materials of the respective workpieces), a width of the slit is smaller than a width of the respective local welding areas (as shown in fig. 2 below the width of the weld nugget is greater than the weld of the slot; in the Specification, the Applicant discloses that “The width of the slit is preferably smaller than the width of the "weld pool" or the width of the weld seam being produced, such that the slit is completely welded closed and the lateral material of the first component is melted with and connected to the material of the second component,” paragraph 0012, page 3; similarly, Wang teaches that “the molten steel will fill up slot 22,” column 3, line 63).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Mombo-Caristan, to provide a slot produced in the first component that runs through the first component, the laser beam is directed into a region of the slit during the welding such that the slot is completely filled by molten material from both components, in view of the teachings of Wang, by creating a slot in the sheet 40 taught by Mombo-Caristan, in order to provide a slot for the removal of zinc vapor, which, if not removed, is known to produce a final weld that is often porous and unreliable (Wang, column 1, lines 27-34 and lines 57-60).

Wang, fig. 2

    PNG
    media_image2.png
    224
    372
    media_image2.png
    Greyscale

Additionally, in the same field of endeavor of laser lap welding, Takimoto teaches producing a slit (through-holes 11 in W1, figs. 1-3) in the first component (steel plate W1, figs. 1-3) that runs through the first component, after the producing of the slit in the first component, placing the first component on top of the second component (“the following steps are sequentially performed. A laser welding method, (A01) a welding portion through-hole forming step of forming a through-hole in the one steel plate along a welding line connecting the portions to be welded of the one steel plate, (A02) the one steel plate A steel sheet setting process to fix both steel sheets while the other steel sheet is in contact),” claim, page 8, top of page).

Takimoto, figs. 1-3

    PNG
    media_image3.png
    690
    1254
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Mombo-Caristan/Wang, to provide through-holes in the first steel plate prior connecting the first steel plate to the second plate, in view of the teachings of Takimoto, by creating slots 22 in the upper steel part 10 prior to placing the upper steel part 10 on the lower steel part 12, as taught by Wang, in order to reduce the amount of spatter generated during laser welding of a steel sheet, which is particularly effective for steel sheets plated with zinc, because zinc has a low boiling point, which makes spattering more likely to occur than for a non-plated steel sheet, and because when through-holes are created prior to placing the first steel sheet on the second sheet, the welding position is clear, so that a welding robot can easily weld, resulting in good penetration welding without deviation of the irradiation position (Takimoto, abstract; page 4, middle of page; and page 5, bottom of page).
Regarding claim 3, Mombo-Caristan teaches wherein individual ones of the respective welding areas produced by the welding pulses overlap one another to form a contiguous weld seam (“the beam path of travel has overlapped…controlling or enlarging weld width,” column 15, lines 15-18; fig. 13 shows a contiguous weld).
	Regarding claim 9, Mombo-Caristan teaches wherein the pulse durations of the number of welding pulses are of equal length (fig. 12B, pulses of the beam, 48, are stitch welded, depicted with an equal length between the starts of each line segments, indicating equal pulse lengths; in general, Mombo-Caristan teaches f as the pulse frequency and does not disclose that the pulse frequency changes, see column 3, lines 41-44 and column 13, line 1).
	Regarding claim 11, Mombo-Caristan teaches wherein a power density of the laser beam lies in the range between 104 Watt/cm2 and 1010 Watt/cm2 (power densities taught of 107 Watt/cm2, claim 38; and 105 Watt/cm2, claim 36).
	Regarding claim 12, Mombo-Caristan teaches wherein the power density of the number of welding pulses is of the same magnitude (“same power density,” column 18, lines 8-9).
	Regarding claim 13, Mombo-Caristan teaches wherein the power density of the number of welding pulses is of different magnitude (fig. 6, Mombo-Caristan teaches a distribution for the power density where the distribution depends on the geometry of the oblong beam spot, along the width, 82, and along the length, 84).
	Regarding claim 14, Mombo-Caristan teaches wherein the laser beam has a beam diameter or a beam width that lies in the range between 40 µm and 4 mm (column 12, table 1, widths of .37-2.31 mm).
	Regarding claim 15, Mombo-Caristan teaches wherein the beam diameter or the beam width of the laser beam is in each case the same in the case of the number of welding pulses (fixed beam width of .27 mm taught in an example, column 18, line 3).
	Regarding claim 16, Mombo-Caristan teaches wherein a laser beam is used that has a circular beam cross section (“circular,” column 15, line 57).
	Regarding claim 17, Mombo-Caristan teaches wherein the beam diameter or the beam width of the laser beam differs in the case of individual welding pulses of the number of welding pulses (alternative beam widths of .27 mm and .2 mm taught in an example, column 17, lines 57-60).
	Regarding claim 19, Mombo-Caristan teaches wherein the first and second components are metal components (“steel, a steel alloy, aluminum, or an aluminum alloy,” column 22, lines 14-15).
	Regarding claim 21, Mombo-Caristan teaches wherein at least one of the first and second components is partially or completely coated with a coating (column 6, line 4).
	Regarding claim 22, Mombo-Caristan teaches wherein the coating has a melting or evaporation temperature that is lower than the melting or evaporation temperature of the component material onto which the coating is applied is used (“zinc coating,” column 8, line 24; melting temperature of zinc is 420°C, which is lower than the melting temperatures of aluminum 660°C and stainless steel, 1375°C; aluminum and steel for component materials, column 22, lines 14-15).
	Regarding claim 23, Mombo-Caristan teaches wherein at least one of the first and second components is made from steel, aluminum, or aluminum alloy (column 22, lines 14-15).
	Regarding claim 28, Mombo-Caristan teaches wherein the thickness of the first component and/or the thickness of the second component lies in a range between 0.3 mm to 5 mm (thicknesses of .5 mm to 5 mm, column 8, lines 39-41).
	Regarding claim 29, Mombo-Caristan does not explicitly disclose wherein at least one of the first and second components is a chassis component of a vehicle to be produced (although Mombo-Caristan teaches “welding automotive steel sheeting,” column 8, lines 29-30).
However, Wang teaches wherein at least one of the first (fig. 1, element 10) and second components (20) is a chassis component of a vehicle to be produced (“automotive body assemblies,” column 4, lines 55-56).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Mombo-Caristan, wherein at least one of the first and second components is a chassis component of a vehicle to be produced, in view of the teachings of Wang, so as to provide high-quality and durable welds suitable for galvanized steel parts that provide minimal porosity in the construction of automotive bodies (Wang, column 4, lines 50-60).
	Regarding claim 30, Mombo-Caristan teaches wherein a power density of a welding pulse is changed during the welding pulse (fig. 4, Mombo-Caristan teaches a distribution for the power density where the distribution depends on the geometry of the rectangular beam spot, along the width, 70, and along the length, 72, where for a rectangle the width is constant; in fig. 6, Mombo-Caristan changes from a rectangular beam spot to an oblong beam spot and shows power distributions 82 along the width and 84 along the length; “power distribution curve 84 [oblong] may differ somewhat from the power curve 72 [rectangular]”, column 13, lines 30-32; fig. 6 shows power distributions 82 and 84 where the width for an oblong beam shape is not constant and the laser power changes according to the distributions 82 and 84).
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mombo-Caristan in view of Wang and Takimoto as applied to claim 1 above, and further in view of Sharp (US-4574176-A).
	Regarding claim 2, Mombo-Caristan does not explicitly disclose wherein the laser beam remains stationary relative to the first and second components during the individual welding pulses such that the respective local welding area is irradiated with laser light permanently throughout during a welding pulse.
However, in the same field of endeavor of laser lap welding, Sharp teaches wherein the laser beam remains stationary (fig. 1, Sharp teaches an apparatus that remains stationary as the tubular sheets are moved into position; “the apparatus comprises means 7 for moving members 2 to be welded at high speed relative to a pulsed laser welding means 6,” column 10, lines 53-56; also described column 9, lines 12-18) relative to the first and second components (“tubular shaped sheets of metal,” column 10, lines 63-64) during the individual welding pulses (“pulses of laser energy,” column 10, lines 31-32) such that the respective local welding area is irradiated with laser light permanently throughout during a welding pulse (fig. 24 shows that the laser power never drops below P3; during a weld, power oscillates between P1 and P3, column 10, lines 4-27).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Mombo-Caristan, wherein the laser beam remains stationary relative to the first and second components during the individual welding pulses such that the respective welding area is irradiated with laser light permanently throughout during a welding pulse, in view of the teachings of Sharp, by using the beam parameters taught by Sharp for the laser beam source taught by Mombo-Caristan, in order to control the power level along the length of the member in such a manner as to avoid metallurgical failure or tearing at the beginning or end of welds (Sharp, column 5, lines 23-40).
Regarding claim 18, Mombo-Caristan does not explicitly disclose wherein the welding is performed with a repetition rate in a range between 200 Hz and 10 kHz (Mombo-Caristan discloses a pulsed laser but not specific numbers).
However, Sharp teaches wherein the welding is performed with a repetition rate in a range between 200 Hz and 10 kHz (“frequencies up to 10,000 Hertz,” column 17, line 55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Mombo-Caristan, wherein the welding is performed with a repetition rate in a range between 200 Hz and 10 kHz, in view of the teachings of Sharp, by using the beam parameters taught by Sharp for the laser beam source taught by Mombo-Caristan, in order for the pulses of laser energy to vaporize the coating during welding and reduce the weld puddle contamination which is known to improve the quality of a weld in comparison to a weld formed by a continuous laser beam and which also produces a weld possessing an even, uniform appearance (Sharp, column 4, lines 36-58).
Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mombo-Caristan in view of Wang and Takimoto as applied to claim 1 above, and further in view of Haruta et al. (US-5347528-A).
Regarding claim 10, Mombo-Caristan does not explicitly disclose wherein the pulse durations of the number of welding pulses are of different length (Mombo-Caristan discloses pulsed durations but not specific numbers).
However, in the same field of endeavor of laser welding, Haruta teaches wherein the pulse durations of the number of welding pulses are of different length (figs. 17 and 18; as plotted, pulses are of different lengths).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Mombo-Caristan, wherein the pulse durations of the number of welding pulses are of different length in order to generate two rectangular waves, each having a different pulse wave form, in view of the teachings of Haruta, by using the beam parameters taught by Haruta for the laser beam source taught by Mombo-Caristan, so that when the generated laser beam is irradiated on the coated metal plate, the plating metal vapor or crushed organic vapor may be effectively removed from the weld beads to obtain a weld possessing a good outer appearance and little weld defects (Haruta, column 4, lines 28-42).
Regarding claim 24, Mombo-Caristan does not explicitly disclose wherein at least one of the first and second components comprises a zinc-plated coating (Mombo-Caristan teaches a zinc coating but not explicitly disclose a zinc plated coating).
However, Haruta teaches wherein at least one of the first and second components (fig. 13(a), plates 2-1 and 2-2) comprises a zinc-plated coating (Zn-plated steel plates, column 1, line 19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Mombo-Caristan, wherein at least one of the first and second components comprises a zinc-plated coating, in view of the teachings of Haruta, by using the zinc-plated steel sheets taught by Haruta in lieu of the steel sheets with zinc coatings taught by Mombo-Caristan, because zinc-plated steel sheets are widely used in various industrial fields to include the automotive field (Haruta, column 1, lines 15-16). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mombo-Caristan in view of Wang and Takimoto as applied to claim 1 above, and further in view of Takeda et al. (US-8221899-B2).
Regarding claim 25, Mombo-Caristan does not explicitly disclose wherein the first component is a cast component, and the second component is a component made of a different material, which is welded onto the cast component or is welded into the cast component.
However, in the same field of endeavor of laser welding, Takeda teaches wherein the first component is a cast component (aluminum alloy “cast material,” column 68, line 40), and the second component is a component made of a different material (“steel material,” column 1, line 8), which is welded onto the cast component or is welded into the cast component (column 1, lines 11-12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Mombo-Caristan, wherein the first component is a cast component, and the second component is a component made of a different material which is welded onto the cast component or is welded into the cast component, in view of the teachings of Takeda, by using an aluminum alloy cast material, as taught by Takeda, in the first sheet 40, as taught by Mombo-Caristan, because incorporating an aluminum material would cause the automobile to be lighter, thus improving the fuel consumption due to the weight savings of a vehicle body (Takeda, column 1, lines 19-21, 26-29 and lines 51-60 and column 68, lines 40-41).
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mombo-Caristan in view of Wang and Takimoto as applied to claim 1 above, and further in view of Van Niekerk et al. (US-20140294488-A1).
Regarding claim 26, Mombo-Caristan does not explicitly disclose wherein the first component is a sphere made of steel, aluminum or a thermoplastic material, which is welded onto the second component.
	However, in the same field of endeavor of welding components together, Van Niekerk teaches wherein the first component is a sphere (fig. 1, element 3a) made of steel, aluminum or a thermoplastic material (“the base area 2 and the functional head 3 can be manufactured from one and the same material,” para 0020; “the fixing element is also composed completely of metal, particularly of steel or aluminum,” para 0014), which is welded onto the second component (para 0007).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Mombo-Caristan, wherein the first component is a sphere made of steel, aluminum or a thermoplastic material, in view of the teachings of Van Niekerk, in order to use a fixing element for welding a spherical component with a sheet metal component with a fixing element that is versatile for the connecting of components, particularly body parts of automobiles (Van Niekerk, para 0005).
Regarding claim 27, Mombo-Caristan does not explicitly disclose wherein a weld seam extending around the sphere is produced by the respective local welding areas.
However, in the same field of endeavor of welding components together, Van Niekerk teaches wherein a weld seam extending around the sphere is produced by the respective local welding areas (fig. 2, sheet metal component 5 is welded to base; fig. 1, base area 2 is welded to sphere 3; welds described paras 0020 and 0023; relying on Mombo-Caristan for teaching a pulsed laser to generate the claimed “respective local welding areas”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Mombo-Caristan, wherein in the sphere comprises a placement region, a weld seam extending in the placement region around the sphere is produced by the number of welding areas, in view of the teachings of Van Niekerk, in order to use a fixing element for welding a spherical component with a sheet metal component with a fixing element that is versatile for the connecting of components, particularly body parts of automobiles (Van Niekerk, para 0005).
Response to Argument
Applicant's arguments filed 3 November 2021 have been fully considered but are moot because the arguments do not apply to the new rejections of Mombo-Caristan combined with Wang and Takimoto.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawai et al. (JP-2010023082-A) also teach pretreatment of slots in the first workpiece.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        1/4/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761